Entered: June 10th, 2020
                            Case 20-10691       Doc 78      Filed 06/10/20     Page 1 of 2
Signed: June 9th, 2020

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND

                                                        )
         In re:                                         )
                                                        )
         Zachair, Ltd.,                                 )       Case No.: 20-10691-TJC
                                                        )
                                Debtor.                 )       Chapter 11
                                                        )

                     ORDER AUTHORIZING EMPLOYMENT OF WHITEFORD, TAYLOR
                          & PRESTON L.L.P. AS COUNSEL FOR THE DEBTOR

                   Upon consideration of the Application for Authority to Employ Whiteford, Taylor &

         Preston L.L.P. as Counsel for the Debtor [clerk’s docket no. 20] (the “Application”) filed by the

         above-captioned debtor and debtor in possession (the “Debtor”), the Verified Statement of

         Bradford W. Englander pursuant to Bankruptcy Rule 2014(a), as supplemented, and the Disclosure

         of Compensation submitted under Bankruptcy Rule 2016(b); and it appearing that Whiteford,

         Taylor & Preston L.L.P. (“WTP”) is duly qualified to represent the Debtor in this case; and the

         Court being satisfied that WTP neither holds nor represents an interest adverse to the Debtor or its

         estate, and that its employment is necessary and is in the best interest of the Debtor, its estate, and

         its creditors; and after consideration of any objections made thereto and any argument and evidence

         presented at any hearing thereon; and it appearing that adequate notice of the Application was

         provided and that no further notice of the Application is necessary; and there appearing good cause
                  Case 20-10691        Doc 78   Filed 06/10/20     Page 2 of 2



for granting the relief requested in the Application; it is, by the United States Bankruptcy Court

for the District of Maryland, hereby

       ORDERED that the Application be and it hereby is APPROVED; and it is further,

       ORDERED that all objections to the Application are overruled; and it is further

       ORDERED that the Debtor is authorized to employ WTP as counsel effective as of

January 17, 2019, to represent it as debtor and debtor in possession in this case on the terms set

forth in the Application, with compensation and reimbursement of expenses subject to further

Order of this Court.

                                        END OF ORDER
cc:

E-Recipients

Bradford F. Englander, Esq.
Whiteford, Taylor & Preston L.L.P.
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042

Sandy Spring Bank
c/o Bruce Henry, Esq.
300 N Washington Street, Suite 204
Alexandria, VA 22314

Office of the United States Trustee
305 Ivy Lane, Suite 600
Greenbelt, MD 20770
